Carpinello, J.
Following a jury trial, defendant was convicted of the crimes of criminal sale and criminal possession of a controlled substance in the third degree and was sentenced to concurrent prison terms of 5 to 15 years. Defendant contends on this ap*666peal that his sentences were harsh and excessive in light of his brief criminal record (one prior conviction in 1976 of criminal possession of a controlled substance in the seventh degree) and his steady employment history (23 years with the same company). Defendant’s contentions are unpersuasive. The sentences fall within the statutory parameters and are appropriate given the nature of defendant’s crimes and the absence of a showing of extraordinary circumstances. We, accordingly, decline to disturb them (see, People v Wilson, 210 AD2d 520, 523, lv denied 85 NY2d 982; People v Powell, 209 AD2d 879, 882, lv denied 84 NY2d 1037; People v Willis, 200 AD2d 903, 904).
Cardona, P. J., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.